Citation Nr: 0709018	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had certified active military service from 
October 1974 to January 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Hartford, Connecticut, Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for 
hepatitis C.

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c).  


FINDING OF FACT

The veteran does not have hepatitis C that is related to his 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
hepatitis C.  He argues that he has hepatitis C as a result 
of his service, with inservice risk factors that include 
using contaminated water during service in Europe.  He 
further appears to argue that the stress from his service 
caused him to use drugs during service, to include service in 
Vietnam.  He stated that he was first diagnosed with 
hepatitis C in about 1999.  See Transcript of appellant's 
hearing, hearing held in June 2005.  In a questionnaire, 
received in October 2003, the veteran indicated that he had a 
history of using intravenous drugs, and intranasal cocaine.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2006).  With respect to alcohol and drug abuse, Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2006).

The veteran's service records do not show treatment for, or a 
diagnosis of, hepatitis.  The veteran's separation 
examination report, dated in January 1976, indicates that his 
endocrine system, and abdomen and viscera, were clinically 
evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1988 and 2004.  Reports from the New 
Britain General Hospital, dated between 1988 and 2000, show 
that the veteran was diagnosed with hepatitis C in 1997.  
These reports contain multiple notations of drug abuse as 
early as 1986, as well as notations of a history of IVDA 
(intravenous drug abuse), and notations of (current) drug 
abuse, use of methadone, positive testing for hepatitis B.  
Reports from Mount Sinai Hospital (MSH), dated between 1988 
and 1993, include a December 1998 report that notes use of IV 
drugs (heroin and cocaine) the previous August, a history of 
being stabbed four times in July 1988, and a history of VD 
(venereal disease) as a teenager.  These reports also show 
treatment for multiple gunshot wounds in August 1993.  

VA outpatient and examination reports include a March 2001 
examination report which shows that the veteran reported a 
history of hepatitis C dating to 1993.  He reported a history 
of venereal disease twice during service, and a history of IV 
heroin and cocaine use.  The diagnosis noted a history of 
multiple substance abuse, including heroin, cocaine IV, and 
alcohol, and that he had hepatitis C.  VA examination 
reports, dated in June and July of 2001, and VA outpatient 
treatment reports, dated in 2004, contain diagnoses of 
hepatitis B, and hepatitis C, and note a history of IVDA, as 
well as current use of heroin and cocaine.    

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
hepatitis C and his service.  The Board initially notes that 
to the extent that the veteran asserts that he served in 
Europe and Vietnam, his discharge (DD Form 214) indicates 
that he had no foreign and/or sea service, and there is 
nothing in his discharge, or any other service or service 
medical record, to show such service.  Accordingly, the 
veteran is not considered to be a credible historian.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  

In addition, the service medical records do not contain any 
evidence of the risk factors claimed by the veteran, nor do 
the service medical records contain evidence of such high-
risk activity as drug or alcohol abuse, tattooing, piercings, 
acupuncture or shared toothbrushes or razor blades, or having 
multiple sexual partners.  There was only one notation of 
sexual intercourse in November 1975, at which time it appears 
the veteran was married.  There is no in-service evidence of 
treatment for venereal disease.  The veteran was treated only 
for epididymitis in November 1975.  The Board notes that even 
if drug use were shown during service, and such drug use was 
linked by competent evidence to his current hepatitis C, that 
it would be considered to have been as a result of willful 
misconduct.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 
3.301.  Furthermore, the post-service medical evidence 
contains a great deal of evidence of high- risk activity for 
hepatitis C.  Specifically, this evidence shows that the 
veteran has reported a long history of IVDA.  

Finally, there is no competent evidence of record that 
associates the veteran's hepatitis C with his service.  In 
this regard, the only competent opinion of record is a June 
2001 opinion from a VA physician (the same physician who 
conducted the veteran's March 2001 examination), which states 
that the veteran's chronic liver disease is most likely from 
his IV substance abuse.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that service connection for hepatitis C must be 
denied.

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that his 
hepatitis C should be service connected.  His statements are 
not competent evidence of a nexus between hepatitis C and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Accordingly, the veteran's claim for service connection for 
hepatitis C must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




II.  VCAA 

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in October 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letter 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  The VCAA letter was mailed to the 
appellant prior to the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, as the claim for service connection has been 
denied, no disability rating or effective date will be 
assigned; and any defect with respect to the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  Review of the record indicates that 
the veteran is in receipt of Social Security Administration 
(SSA) benefits, noted as early as 2001.  In October 2003, the 
RO asked him to identify and/or provide any relevant records 
in support of his claim.  He did not respond that his SSA 
award was based upon hepatitis or that any SSA records are 
relevant to this claim.  Accordingly, remand to obtain SSA 
records is not warranted.  The veteran has been afforded an 
examination, and an etiological opinion has been obtained.  
The Board therefore finds that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


